                           2:20-cv-02159-JES # 16        Page 1 of 6
                                                                                                  E-FILED
                                                                  Friday, 13 November, 2020 10:26:34 AM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

ZEKWAN MURRELL,                             )
  Plaintiff,                                )
                                            )
   vs.                                      )       No. 20-2159
                                            )
MIKE COASH, et. al.,                        )
  Defendants.                               )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint.

Plaintiff, a pro se prisoner, submitted his complaint followed by a motion for leave to

amend his complaint. [9]. The motion for leave to amend is granted pursuant to Federal

Rule of Civil Procedure 15. [9].

         The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s amended

complaint, and through such process to identify and dismiss any legally insufficient

claim, or the entire action if warranted. A claim is legally insufficient if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

         Plaintiff’s amended complaint lists various Defendants including the County of

Kankakee, the City of Kankakee, the Kankakee Police Department, the Kankakee Area

Metropolitan Enforcement Group (KAMEG), Officer Christopher Benoit, Officer Mike

Coash, Officer Jason Burse, Officer Joseph, Assistant States’ Attorney Clyde Guilamo,

                                                1
                         2:20-cv-02159-JES # 16       Page 2 of 6




Assistant States’ Attorney Daniel Reedy, States Attorney James Rowe, and unknown

employees of the County, City, and States’ Attorney’s office.

       Plaintiff says he was arrested on June 19, 2018 when police executed a search

warrant at a friend’s home while the Plaintiff was visiting. Plaintiff was charged with a

drug offense. His complaint indicates there were several hearings during his criminal

case including at least one motion to suppress and a motion to dismiss the indictment.

Nonetheless, Plaintiff plead guilty to the offense on April 3, 2020 and is currently in the

Illinois Department of Corrections.

       Plaintiff says he has filed his lawsuit for damages “to redress the injustice that

was inflicted upon him.” (Amend. Comp., p. 2). Plaintiff then provides an extensive list

of the problems with the investigation into the drug offense, his arrest, and the

subsequent criminal proceedings. For instance, Plaintiff believes officers did not have

probable cause to search the home where he was arrested, and Defendants withheld

exculpatory evidence because they did not reveal the search warrant was not based on

probable cause.

       Plaintiff says his conviction was based “solely” upon a video DVD and

eavesdropping on his conversations. (Amd. Comp. p. 2). However, the eavesdropping

application did not meet Illinois statutory requirements and Plaintiff questions the

validity of the form filed with the Circuit Clerk. The DVD was apparently from 2009,

Plaintiff says it should not have been admitted into evidence, and officers did not follow

the Illinois State Police’s Administrative Rules.



                                             2
                          2:20-cv-02159-JES # 16         Page 3 of 6




       Plaintiff further claims officers provided false or perjured statements at every

turn including before the Grand Jury, the hearing on the Motion to Dismiss the

Indictment, and the suppression hearings. Plaintiff also includes a general claim

alleging police officers “fabricated police reports, eavesdropping exemption forms,

DVDs, and other evidence.” (Amd.Comp., p. 8).

       Plaintiff repeatedly states he was convicted “for a crime he did not commit”

based on “false statements,” “deceptive tactics,” “misleading and misdirecting,” and

other misconduct. (Amd. Comp., p. 7, 8).

       Since Plaintiff is currently serving the sentence imposed for his criminal, drug

conviction, the Court must consider whether his claims are barred under the doctrine

of Heck v. Humphrey, 512 U.S. 477 (1994). Heck states a plaintiff may not pursue a §1983

claim for damages if success on the claim “would necessarily imply the invalidity of his

conviction.” Id at 487. Most of Plaintiff’s claims alleging intentionally providing false

information or other intentional misconduct clearly is an attempt to refute Plaintiff’s

criminal conviction and are therefore barred by Heck.

       Some of Plaintiff’s claims involving a failure to follow administrative directives

or state statutes do not allege a violation of Plaintiff’s constitutional rights.

       However, Plaintiff also alleges his Fourth Amendment rights were violated

during the execution of a search warrant which apparently lead to his arrest. Heck

generally will not apply to Fourth Amendment claims if the issue of probable cause

“has no bearing on the validity of [a] subsequent guilty plea and criminal

conviction.” Reynolds v. Jamison, 488 F.3d 756, 767 (7th Cir. 2007); Simpson v. Rowan, 73

                                               3
                         2:20-cv-02159-JES # 16        Page 4 of 6




F.3d 134, 136 (7th Cir. 1995) (“[b]ecause an illegal search or arrest may be followed by a

valid conviction, a conviction generally need not be set aside in order for a plaintiff to

pursue a § 1983 claim under the Fourth Amendment.”).

       Without more information, it is not clear if Plaintiff’s Fourth Amendment claim

would be barred by Heck. However, even if Plaintiffs’ allegation does not imply the

invalidity of his criminal conviction, this claim still fails. “A defendant who objects to a

search as violating his Fourth Amendment rights bears the burden of proving that he

had a legitimate expectation of privacy in the area searched.” United States v. Alexander,

573 F.3d 465, 472 (7th Cir. 2009). Plaintiff repeatedly admits the search warrant was not

for his residence. Instead, Plaintiff was at a friend’s house and Plaintiff was “visiting”

at the time of the search. (Amd. Comp., p. 6, 13). Therefore, Plaintiff could not establish

he had standing to challenge the validity of the search warrant. See Minnesota v.

Carter, 525 U.S. 83, 90(1998)(“an overnight guest in a home may claim the protection of

the Fourth Amendment, but one who is merely present with the consent of the

householder may not.”); Terry v. Martin, 120 F.3d 661, 663 (7th Cir.1997) (stating that

courts have rejected the notion that temporary day visitors have reasonable

expectation of privacy); Hines v. Wild, 2013 WL 3755418, at *7 (N.D.Ill. July 12,

2013)(“Supreme Court has resisted attempts by guests who are present in another

person's home for less time than an overnight stay to establish a legitimate expectation

of privacy.”); Willis v. City of Chicago, 2002 WL 356511, at *1 (N.D.Ill. March 6, 2002)(“As

a non-resident, Mr. Willis has no standing to challenge the validity of the search

warrant.”)

                                             4
                           2:20-cv-02159-JES # 16        Page 5 of 6




The Court also notes “[p]rosecutors are absolutely immune from liability for damages

under § 1983 for conduct that is functionally prosecutorial; this immunity is understood

to broadly cover all conduct associated with the judicial phase of the criminal

process.” Bianchi v. McQueen, 818 F.3d 309, 316 (7th Cir. 2016)citing Van de Kamp v.

Goldstein, 555 U.S. 335, 341–43 (2009); Burns v. Reed, 500 U.S. 478, 486 (1991); Imbler v.

Pachtman, 424 U.S. 409, 430–31, (1976).

       Finally, the Court declines to exercise supplemental jurisdiction over any

surviving or intended state law claims. See 28 U.S.C. §1367(c)(3)(court may decline

supplemental jurisdiction over claim if it has “dismissed all claims over which it has

original jurisdiction”).

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s motion for leave to file an amended complaint is granted pursuant

       to Federal Rule of Civil Procedure 15. [9].

       2) Plaintiff’s amended complaint is dismissed for failure to state a claim pursuant

       to Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. Section 1915A. The

       Court does not believe Plaintiff can correct the cited errors in his pleading if

       given leave to amend. Therefore, this case is closed. All pending motions are

       denied as moot. [4, counsel].

       3) This dismissal shall count as one of the Plaintiff’s three allotted strikes

       pursuant to 28 U.S.C. Section 1915(g). The clerk of the court is directed to record

       the Plaintiff’s strike in the three-strike log.



                                                5
                        2:20-cv-02159-JES # 16        Page 6 of 6




      4) If the Plaintiff wishes to appeal this dismissal, he may file a notice of appeal

      with this court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A

      motion for leave to appeal in forma pauperis MUST set forth the issues the Plaintiff

      plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If the Plaintiff does

      choose to appeal, he will be liable for the $505 appellate filing fee irrespective of

      the outcome of the appeal.

Entered this 13th day of November, 2020.



                           s/ James E. Shadid
                     _________________________________________
                                 JAMES E. SHADID
                            UNITED STATES DISTRICT JUDGE




                                             6
